Citation Nr: 1739380	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-21 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for dermatitis.  


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from May 1970 to October 1971.  

This matter came before the Board of Veterans' Appeals (Board) from a July 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The dermatitis affects less than five percent of the total body area and less than five percent of exposed areas and has not required systemic therapy.  


CONCLUSION OF LAW

The criteria for a compensable rating for dermatitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained, including records associated with Social Security Administration (SSA) benefits.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein.  The Veteran was provided examinations to determine the nature and severity of the disabilities, most recently in 2012.  Although the record suggests that the dermatitis spread to another area after the 2012 VA examination, the record, which includes treatment records which date up to December 2014,  documents adequate findings with which to rate the dermatitis.  As such, the Board finds a remand for an examination is not needed.  

Accordingly, the Board will address the merits of the appellant's appeal.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Diagnostic Code 7806 rates eczema or dermatitis.  Diagnostic Code 7806 provides a compensable rating for dermatitis or eczema that affects at least 5 percent but less than 20 percent of the entire body or at least five percent but less than 20 percent of exposed areas affected or which requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the previous 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A note to the criteria indicates that dermatitis or eczema is to be rated as disfigurement of the head, face or neck, or as scars, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Factual Background and Analysis

An August 2012 VA examination record reveals the Veteran's history of rash on the abdomen.  The Veteran reported use of Lidex, which reportedly helped "some."  The examiner diagnosed atopic dermatitis/nickel allergy.  The examiner noted that the Veteran had been treated with oral or topical medications but not systemic corticosteroids or other immunosuppressive medications.  The examiner specified that the Veteran reported constant or near-constant use of topical corticosteroid, notably Lidex.  Examination revealed a five inch by four inch raised rash at the umbilicus area and below.  The examiner estimated that the dermatitis affected less than five percent of the Veteran's total body area and did not affect the Veteran's ability to work.  

A June 2013 VA treatment record reveals the Veteran's history of itchy rash on the abdomen.  Examination revealed hyperpigmented rash on the abdomen.  

A December 2013 VA treatment record indicates that the Veteran had dry scaly skin on the abdomen and lower extremity.  The diagnosis was worsening atopic dermatitis, for which the Veteran was referred to dermatology.  

A February 2014 VA dermatology record reports that the Veteran was being treated for a persistent rash on the umbilicus and left lateral calf.  The Veteran reported occasional use of VAH #2 ointment.  He reported pruritus and excoriation.  Examination revealed periorbital hyperpigmentation and accentuation of skin lines, generalized xerosis, and fairly well demarcated, hyperpigmented, eczematous plaques on the lower mid abdomen and left lateral calf with occasional areas of superficial erosions/excoriation.  The diagnoses were lichen simplex chronicus and dermatitis not otherwise specified.  

A March 2014 VA treatment record reveals a finding of 5-6 rashes, nonpruritic, below his umbilicus and in the lateral aspect of [the] left extremity."  The diagnosis was skin rash.  The record indicates that the Veteran had been seen by dermatology and that they believed he had contact dermatitis in his abdomen and lichen simplex chronicus.  An addendum indicates that the skin lesions were diagnosed as lichen simplex by dermatology and were improving with topical steroids.  

After review of the evidence, the Board finds a compensable rating is not warranted at any point during the period of the claim.  The evidence does not suggest that the dermatitis has required more than topical ointment for treatment; there is no evidence, to include history, of systemic therapy.  See Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir., July 14, 2017).  Furthermore, the record indicates that the dermatitis affects, at most severe, the lower abdomen and left lateral calf.  The Board finds the area affected, which does not involve any exposed areas, is less than five percent of the total body.  There is no evidence that when present, the rash ever increases in area or symptomatology than that depicted in the treatment records.  Thus, the Board finds the medical findings adequately reflect the severity of the skin disability, and a compensable disability rating is not warranted under Diagnostic Code 7806.

Other potentially applicable diagnostic codes have been considered.  The record does not suggest that any other diagnostic code is applicable, however.  There is no evidence of symptoms not considered in the current rating, such as scarring or disfigurement, nor is there any indication that the disorder is productive of occupational or functional impairment.  Notably, the VA form 21-8940, Application for Increased Compensation Based on Unemployability, does not reveal a history of occupational impairment from the skin disorder and the record is otherwise silent any finding or history suggestive of such impairment.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009); Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).   









ORDER

A compensable rating for dermatitis is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


